Order filed January 14, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00778-CV
                                  ____________

  TAMMY DEWOLF, CHRISTINA DEWOLF, AMANDA DEWOLF AND
                 KAITLYN DEWOLF, Appellants

                                        V.

                     RICHIE KOHLER, ET AL, Appellees


                   On Appeal from the 165th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2010-46416

                                   ORDER

      The clerk’s record in this appeal was due November 22, 2013, but it has not
been filed. The clerk responsible for preparing the record in this appeal informed
the court appellant did not make arrangements to pay for the record.

      On December 11, 2013, notification was transmitted to all parties of the
court’s intention to dismiss the appeal for want of prosecution unless, within
fifteen days, appellant paid or made arrangements to pay for the record and
provided this court with proof of payment. See Tex. R. App. P. 37.3(b). Appellant
has not provided this court with proof of payment for the record or otherwise
responded to this court’s notice.

      Appellants are ordered to file the clerk’s record in this appeal or before
January 28, 2014, or the appeal will be dismissed.

                                    PER CURIAM




                                        2